PER CURIAM.
Richard D. Taylor challenges the sentences entered pursuant to his nolo conten-dere plea for offenses occurring on January 2, 1997. His sentences were imposed pursuant to the 1995 sentencing guidelines. Thus, we remand this case to the trial court to reconsider the sentences imposed for all counts .upon which Taylor entered his plea. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
Taylor also challenges, as improperly duplicative, the imposition of two $3 assessments. However, the unpreserved error in the assessment of one of the discretionary costs is not correctable on direct appeal. See Maddox v. State, 760 So.2d 89 (Fla.2000).
PARKER, A.C.J., and ALTENBERND and SALCINES, JJ., Concur.